             Case
              Case2:19-cr-00125-RSL
                   2:19-cr-00125-RSL Document
                                      Document42-1 Filed06/10/20
                                               43 Filed  05/27/20 Page
                                                                   Page11ofof22




 1                                                                                         Judge Lasnik
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                                NO. CR19-125 RSL
11                          Plaintiff,
                                                              SCHEDULING ORDER
12                   v.                                       SETTING DISCOVERY SCHEDULE,
                                                              MOTIONS DEADLINE, AND
13
                                                              HEARING DATE RELATING TO
     GUY CRUZ, JR.,
14                                                            THIRD-PARTY CLAIM
                                                              TO PRELIMINARILY FORFEITED
15                        Defendant,
                                                              PROPERTY
16   and                                                      [DKT. NO. 41]
17
     TODD COLE,
18
19                   Third-Party Petitioner.

20
21
22          THIS MATTER comes before the Court on the United States’ Motion for a
23 Scheduling Order setting a discovery schedule, motions deadline, and hearing date
24 relating to the Third-Party Claim of Petitioner Todd Cole to Preliminarily Forfeited
25 Property.
26          The Court, having reviewed the record, hereby FINDS that entry of an order
27 setting a discovery schedule, motions deadline, and hearing date is necessary and
28 appropriate pursuant to Fed. R. Crim. P. 32.2(c)(1) and 21 U.S.C. § 853(n)(2) and (4)-(6).

     Scheduling Order Relating to Third-Party Claim, CR19-125-RSL - 1            UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET,SUITE 5220
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
             Case
              Case2:19-cr-00125-RSL
                   2:19-cr-00125-RSL Document
                                      Document42-1 Filed06/10/20
                                               43 Filed  05/27/20 Page
                                                                   Page22ofof22




 1          THEREFORE, THE COURT ORDERS:
 2          1.      The United States and Third-Party Petitioner Todd Cole (the “Parties”) may
 3 engage in discovery related to his claim to preliminarily forfeited property. The discovery
 4 period will close on July 15, 2020;
 5          2.      Any dispositive motions will be filed no later than August 28, 2020; and
 6          3.      If necessary, an evidentiary hearing will be held on September 23, 2020 at 10:00 a.m.
 7
 8          IT IS SO ORDERED.
 9          DATED this 10th day of June, 2020.
10
11
12
                                                       THE HONORABLE ROBERT S. LASNIK
13                                                     UNITED STATES DISTRICT JUDGE
14
15
16 Presented by:
17
18 s/ Matthew H. Thomas
   MATTHEW H. THOMAS
19
   Assistant United States Attorney
20 United States Attorney’s Office
   1201 Pacific Avenue, Suite 700
21
   Tacoma, WA 98402-4383
22 Telephone: (253) 428-3800
   E-mail: Matthew.H.Thomas@usdoj.gov
23
24
25
26
27
28

     Scheduling Order Relating to Third-Party Claim, CR19-125-RSL - 2      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET,SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
